On Petition for Behearing (Filed January 7, 1916).
Fisk, Ch. J.
In voting to deny appellants’ petition I desire to add the following statement of my views: As I construe the contract, it is not a guaranty either of collection or of payment, and in this I fully agree with counsel on both sides. It is rather in the nature of an indemnity to Thorson, who was purchasing stock in the bank, against loss on account of this large amount of past-due or demand bills receivable in the bank, and to this end Iverson and Lockwood agreed with *400Thorson to have such bills receivable either renewed and secured, or paid. It amounts, in effect, therefore, to a promise to collect such of these bills receivable as they should fail to get renewed and secured, and, as above stated, the intention was to protect Thorson against loss; and while, perhaps, riot strictly an indemnity, it is such in legal effect, and was, I believe, thus intended. I disagree with appellants’ counsel only as to the correct measure of damages for the breach of such promise. He contends for the same measure of damages as would obtain if it were an absolute guaranty of payment. This, I think, is unsound. Concededly, the parties did not intend a guaranty of payment, and why should they be held to a liability to be measured the same as under such a guaranty ? They did not agree to pay these bills receivable, but merely in effect to collect them from the makers, and, as I view it, their liability is no greater than it would have been if they had guaranteed their collection. I fully agree with respondent’s counsel that the true measure of damages for the breach is the same as for a breach of a guaranty of collection.